          Case 8:20-cv-01320-TDC Document 79 Filed 06/26/20 Page 1 of 3




                                               June 26, 2020


VIA ECF

The Honorable Theodore D. Chuang
United States District Judge
U.S. District Court for the District of Maryland
6500 Cherrywood Lane, Suite 245A
Greenbelt, MD 20770


       Re:     American College of Obstetricians and Gynecologists v. U.S. Food and Drug
               Administration, Case No. 20-1320

Hon. Judge Chuang:

        In Plaintiffs’ Reply Memorandum in Support of Motion for Preliminary Injunction,
Plaintiffs cited People First of Alabama v. Merrill, No. 2:20-cv-00619-AKK, 2020 WL 3207824
(N.D. Ala. June 15, 2020). Yesterday, the Eleventh Circuit denied an emergency motion by the
defendants in that case for a stay of the preliminary injunction pending appeal. People First of
Ala. v. Sec’y of State for the State of Ala., Case No. 20-12184 (11th Cir. June 25, 2020), attached
hereto as Ex. A.

        People First is analogous to the case at bar on both the facts and the law. In People First,
the plaintiffs challenged, inter alia, two prerequisites to absentee voting—one requiring
notarization or witness signatures and the other requiring the voter to photocopy their
identification—because they force voters to subject themselves to increased risk of contracting
COVID-19 in order to exercise their constitutional right to vote.

        The Eleventh Circuit analyzed the constitutionality of these restrictions by applying a
balancing test which, much like the undue burden test applicable to abortion restrictions, requires
the court to weigh the burdens imposed by the restriction against the state’s interests, and under
which “the burden, no matter how slight, . . . must be justified by relevant and legitimate state
interests sufficiently weighty to justify the limitation.” Ex. A at 16 (citations and internal
quotation marks omitted). 1

        In rejecting defendants’ argument that the burden was minimal, the Eleventh Circuit
explained that, much like in the instant case, “the burden is tied to the fact that Plaintiffs and
those similarly situated must risk death or severe illness to fulfill Alabama’s absentee voter
requirements and, therefore, to exercise their right to vote.” Id. at 18.


1
 While the opinion is styled as a concurrence, it lists two of the three judges on the panel as
authors and thus is an opinion of the majority of the panel.
         Case 8:20-cv-01320-TDC Document 79 Filed 06/26/20 Page 2 of 3
The Honorable Theodore D. Chuang
May 28, 2020
Page 2


        The Court rejected the defendants’ suggestion that the risks voters face when forced to
leave their homes during the pandemic are “comparable to the normal risk faced ‘when we leave
home,’” noting that the defendants’ “failure to acknowledge the significant difference between
leaving one’s home to vote in non-pandemic times” and the risks faced now “reflects a serious
lack of understanding of or disregard for the science and facts here.” Id. at 18-19. The Eleventh
Circuit found that, when balanced against the “significant, if not severe, burdens,” id. at 19,
imposed on voters by requiring them to come into contact with others in order to procure the
signatures of a notary or two witnesses and a copy of their identification, the state’s interests
were insufficient to justify the requirements, id. at 18-21.



                                             Respectfully submitted,



                                                    /s/ John Freedman

AMERICAN CIVIL LIBERTIES UNION                      ARNOLD & PORTER KAYE
FOUNDATION                                          SCHOLER LLP
Julia Kaye*                                         John A. Freedman (D. Md Bar. No 20276)
Anjali Dalal*                                       R. Stanton Jones (D. MD. Bar No. 20690)
Ruth Harlow*                                        David J. Weiner*
Rachel Reeves*                                      Jocelyn A. Wiesner*
Jennifer Dalven*                                    Andrew Tutt*
125 Broad Street, 18th Floor                        Gina Colarusso*
New York, NY 10004                                  601 Massachusetts Ave., NW
(212) 549-2633                                      Washington, DC 20001
(212) 549-2650 (fax)                                T: (202) 942-5000
jkaye@aclu.org                                      F: (202) 942-5999
adalal@aclu.org                                     john.freedman@arnoldporter.com
rharlow@aclu.org                                    stanton.jones@arnoldporter.com
rreeves@aclu.org                                    david.weiner@arnoldporter.com
jdalven@aclu.org                                    jocelyn.wiesner@arnoldporter.com
                                                    andrew.tutt@arnoldporter.com
Lorie Chaiten*                                      gina.colarusso@arnoldporter.com
1640 North Sedgwick Street
Chicago, IL 60614-5714
rfp_lc@aclu.org


*admitted pro hac vice
      Case 8:20-cv-01320-TDC Document 79 Filed 06/26/20 Page 3 of 3



                           CERTIFICATE OF SERVICE

       I hereby certify that this document will be served on the Defendants in accordance

with Fed. R. Civ. P. 5.


                                            /s/ John A. Freedman
                                            John A. Freedman
                                            601 Massachusetts Ave., NW
                                            Washington, D.C., 20001
                                            T: (202) 942-5000
                                            john.freedman@arnoldporter.com
